               Case 2:20-cv-01109-JCC Document 20 Filed 04/13/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SECRET HARBOR, a Washington nonprofit                CASE NO. C20-1109-JCC
      corporation,
10
                                                           MINUTE ORDER
11                           Plaintiff,
             v.
12
      WESTERN WORLD INSURANCE
13    COMPANY, INC., a New Hampshire
      corporation,
14

15                           Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the notice of settlement filed by Defendant (Dkt.

20   No. 19). According to the notice, the parties have agreed to settle all claims in this matter in

21   principle. (Id.) Within 60 days of the date of this order, the parties must file a stipulated dismissal

22   or a joint status report. The Clerk is DIRECTED to vacate the trial date and case management

23   deadline and to statistically close this case pending the parties’ completion of the settlement.

24   //

25   //

26   //


     MINUTE ORDER
     C20-1109-JCC
     PAGE - 1
            Case 2:20-cv-01109-JCC Document 20 Filed 04/13/21 Page 2 of 2




 1        DATED this 13th day of April 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1109-JCC
     PAGE - 2
